o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date genin-126069-18 uil -------------------------------------- ----------- -------------------------- dear ----------------------------- i am responding to your letter dated date to david kautter acting commissioner of the internal_revenue_service you mentioned an article in the ithaca journal titled political spending gets more secretive with irs change from your comments the article most likely concerned revproc_2018_38 which was released to the public on date you expressed concern that the revenue_procedure would reduce information available to the public concerning political contributions thank you for sharing your concerns in general under sec_6104 of the internal_revenue_code the irs must make the annual information returns filed by tax-exempt organizations available to the public however the irs is not authorized to disclose the name or address of any contributor to any tax-exempt_organization other than a private_foundation or a sec_527 political_organization because sec_6104 protects contributor privacy the names and addresses of contributors reported to the irs other than contributors to private_foundations and sec_527 political organizations are redacted before the release of the information that is required to be made open to public inspection the restriction on disclosing the names and addresses of contributors was enacted in by congress in the same public law that created the requirement for organizations described in sec_501 to report such names and addresses therefore there has never been any public disclosure of the names and addresses of contributors other than the names and addresses of contributors to private_foundations and sec_527 political organizations and those organizations continue to report the names and addresses of their substantial contributors which continue to be made available to the public genin-126069-18 additionally revproc_2018_38 continues the requirement that all exempt_organizations must maintain books_and_records that contain the names and addresses of all substantial contributors the revenue_procedure requires that this information be made available to the irs upon request if the irs determines that the information is necessary for the appropriate administration of the tax law thus revproc_2018_38 does not reduce the public’s awareness of the names and addresses of contributors to exempt_organizations it also does not reduce the ability of the irs to examine such information should such an examination be deemed necessary if you have any questions please contact ---------------------- -------------------- or me at sincerely mike repass senior technical reviewer eo tax exempt government entities
